 Inthe Matter of THEDUFF-NORTONMANUFACTURINGCOMPANYandUNITED STEELWORKERS OF AMERICA,C.I.O.Case No. 6-R-1037.-Decided January 23,19-41bMr. Donald W. Ebbert,of Pittsburgh, Pa., for the Company.Messrs. John C. DankoandWilliam Morton,of Pittsburgh, Pa.,for the C. I. O.Messrs. J. G. MeinerandWalter Lynch,of Cleveland, Ohio, for theInternational Die Sinkers' Conference.Miss Virginia A. Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE7Upon an amended petition duly filed by the United Steelworkersof America, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of The Duff-Norton Manufacturing Company, herein called the Company, theNational Labor Relations Board provided for an appropriate hearing-upon due notice before Jerome L. Black, Trial Examiner.Said hear-ing was held at Pittsburgh, Pennsylvania, on November 28, 1944.At the commencement of the hearing the Trial Examiner granted amotion of Pittsburgh Die Sinkers Lodge 50, of the International DieSinkers' Conference, herein called the Die Sinkers, to intervene.TheCompany, the C. I. 0., and the Die Sinkers appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing counsel for the Die Sinkersmoved to dismiss the petition.The Trial Examiner reserved ruling.The motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.60 N. L R B, No. 37.186 THE DUFF-NORTON MANUFACTURING COMPANY187Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT -1. THE BUSINESS OF THE COMPANYThe Duff-Norton Manufacturing Company is a, Pennsylvania cor-poration with its principal place of business at Pittsburgh, Pennsyl-vania, where it is engaged in the manufacture of drop forgings, liftingjacks, and special devices.During the year preceding the date of thehearing, the Company purchasedmaterialsvalued inexcess of$1,000,-000, about 65 percent of which was shipped to it from points outside theCommonwealth of Pennsylvania.During the same period, the Coin-pany manufactured products at its Pittsburgh plant valuedin excessof $1,000,000, about 85 percent of which was shipped to points outsidethe Commonwealth of Pennsylvania.The Company concedes that it is engaged incommercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization, admitting to mem-bership employees of the Company.Pittsburgh Die Sinkers Lodge 50, of the International Die Sinkers'Conference, is an unaffiliated labor organization, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated September 20, 1943, the C. I. O. requested the Com-pany to recognize it as the exclusive bargaining representative ofcertain of the Company's employees.The Company has refused thisrequest until a representative has been certified by the Board in anappropriate unit'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.2'On November20, 1943,the Company and the Die Sinkers entered into an exclusivebargainingcontractThe contract provides that it shallremain ineffect until November20, 1944,and from year to year thereafter unless either party thereto notifies the otherof a desire to terminate not less than 30 days prior to any annual expiration date.Neither the Company nor the Die Sinkers urges this contract as a bar to the instantproceeding.'The Field Examiner report thatthe C. I. O.submitted 9 membership-application cards ;that thenames of all persons appearing on the cards were listed on theCompany's pay rollof October1, 1944,which contained the names of 11 employees in the appropriate unit ,that 8 of the cards were dated in August 1944 and 1 card was notdatedTheDie Sinkersrelies upon its contract as evidence of its interest in the instant proceedingThere are now12 employees,an additional 1 having been employed since October1, 1944,in the allegedappropriate unit. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2'(6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. 1. 0. seeks a unit comprised of all employees working on diesor parts of dies used in the manufacture and completion of forgings,but excluding supervisory employees within the meaning of theBoard's customary definition.The C. I. O. which presently repre-sents the production and maintenance employees of the Company,-,further requests that, in the event it is selected as the representativeof the alleged appropriate unit, the unit be incorporated into theproduction and maintenance unit.The Die Sinkers agrees as tothe appropriateness of the unit requested but opposes the proposedconsolidation of units.The Company takes no position with refer-ence to the unit.On April 12, 1943, the Board directed an election among companyemployees working on dies or parts of dies 4 The Die Sinkers wasthe petitioner, and the Board found that the unit was equally apppro-priate either as a separate unit or as a part of the industrial unit thenin existence.The Die Sinkers won the election and was certified asthe bargaining agent of these employees in a separate unit. Subse-quently, the Die Sinkers and the Company have conducted collectivebargaining relations under a contract expiring November 20, 1944,covering these employees as a single unit.In view of our prior unit finding, which to a large extent was deter-mined by the desires of the employees themselves, and the history ofcollective bargaining which was predicated upon it, we are of theopinion that the unit requested should retain its separate identity eWe find all employees of the Company working on dies or partsof dies, but excluding any supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate. unit who were' employed during the pay-3Matter of Duff NortonManufacturingGo, 53 N L. R. B 1064.4Matter of Duff-Norton Manufaetu?ing Co,48 N L. R. B. 1148."Matter ofDain Manufacturing Company,52 N. L. R. B. 1034.Matter of Allis-ChalmersMfg.Co., 47 N L.R. B. 85. THE DUFF-NORTON MANUFACTURING COMPANY189roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Duff-NortonManufacturing Company, Pittsburgh, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls,c but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, or by Pittsburgh Die Sinkers Lodge 50, ofthe International Die Sinkers Conference, for the purposes of collec-tive bargaining, or by neither.The DieSinkers requested that a former employee ofthe Companynow serving withthe armed forces be mailed it ballot.The request is hereby denied in accordancewith thecustomarypolicyof the Board,that as indicated above, employees in the armed forces areeligible only iftheypresent themselves in person at the polls.